

114 S701 IS: For the relief of Tim Lowry and Paul Nettleton of Owyhee County, Idaho.
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI114th CONGRESS1st SessionS. 701IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Tim Lowry and Paul Nettleton of Owyhee County, Idaho.
	
		1.Eligibility of Tim Lowry and
 Paul Nettleton for Equal Access to Justice AwardNotwithstanding any contrary provisions of section 2412 of title 28, United States Code, Tim Lowry and Paul Nettleton of Owyhee County, Idaho, shall each be eligible for the award of fees and other expenses (including reasonable attorney fees) incurred to defend the stock water rights of Tim Lowry and Paul Nettleton unsuccessfully claimed by the Bureau of Land Management in litigation relating to the Snake River Basin Adjudication.